                      Case 1:21-mj-00144-ZMF Document 1 Filed 01/21/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                   United States of America                         )
                              v.                                    )
              ANTHONY R. MARIOTTO                                   )      Case No.
                                                                    )
             AKA: TONY MARIOTTO                                     )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                                in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description

    18 U.S.C. 1752 (a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
    Authority

    40 U.S.C. 5104(e)(2)(B), (D) & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                   FBI Special Agent Thomas R. Olohan
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                              2021.01.21
Date:             01/21/2021                                                                                  18:25:02 -05'00'
                                                                                                 Judge’s signature
                                                                                   Zia M. Faruqui, U.S. Magistrate Judge
City and state:                         :DVKLQJWRQ'&                          _                                  _
                                                                                               Printed name and title
